Order entered April 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01596-CV

                      IN THE ESTATE OF MARIE MERKEL, DECEASED
                           On Appeal from the Probate Court No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. PR-05-00375-3

                                            ORDER
                         Before Justices Lang-Miers, Brown and Stoddart

       Before the Court is appellant Rupert Pollard’s Motion to Disqualify Counsel. The Court

requests that appellee file a response to the motion within ten (10) days of the date of this order.

The deadline for filing appellee’s brief on the merits in this appeal is suspended pending further

order of the Court.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE